Citation Nr: 1707801	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-03 595	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial, compensable rating for service-connected tinea pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to April 1971, to include service in the Republic of Vietnam from June 1969 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied a claim for service connection for hypertension, but granted service connection for tinea pedis and assigned an initial, 0 percent (noncompensable) rating, effective February 5, 2009 (the receipt date of the claim).  The Veteran filed a notice of disagreement (NOD) in January 2010 and the RO issued a statement of the case (SOC) in December 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2011.

In August 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In November 2013, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge. Transcripts of both hearings are of record.

In December 2014, the Board denied the claim for service connection for hypertension and remanded the claim for an increased rating for tinea pedis. 

The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a Joint Motion for Modification and Partial Remand (JMR) filed by representatives for both parties, vacating the Board's decision with regard to denial of the claim for service connection for hypertension, and remanded the claim to the Board for further proceedings consistent with the JMR. 

In January 2016, the Board remanded the claim for service connection for hypertension to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence in accordance with the August 2015 JMR.  After accomplishing further action, the AMC continued to deny the service connection claim (as reflected in a February 2016 supplemental SOC (SSOC)).  Additionally, AMC continued to deny the Veteran's claim for an initial compensable rating for tinea pedis (as reflected in a July 2016 SSOC).  These matters have been returned to the Board for further consideration.

Pertinent to the claim for increased rating for tinea pedis, as noted previously, the Court issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the claim for a higher initial rating for tinea pedis may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

For the reasons expressed below, the claim for service connection for hypertension, to include as secondary to service-connected PTSD, is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action on this claim, prior to appellate consideration, is required.

As a final preliminary matter, the Board notes that the Veteran filed an informal claim for service connection for onychomycosis, claimed as secondary to tinea pedis in February 2010.  This claim has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).

REMAND

Unfortunately, the Board finds that further action on the claim for service connection for hypertension is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the Board's January 2016 remand, the Veteran alleged that his current hypertension is the result of his service, to include his in-service exposure to herbicide agents during service in Vietnam.  In the alternative, he alleges that it was caused or aggravated by his service connected PTSD.

In the January 2016 remand, the Board directed the AOJ provide the Veteran with a VA examination and to obtain a medical opinion to address the theories of entitlement pertaining to direct (to include presumed in-service herbicide agent exposure), presumptive, and secondary service connection.  The Veteran underwent a VA examination in February 2016.  

Regarding the issue of service connection on a direct basis, the February 2016 VA examiner concluded that the Veteran's hypertension is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that the Veteran had normal blood pressure readings in his induction and separation examination, and that he was not diagnosed with hypertension until January 2009, and that there is absolutely no nexus and no relation to anything in-service regarding his hypertension.  However, the examiner did not address whether the Veteran's hypertension is related to the Veteran's in-service exposure to herbicide agents, as requested by the Board.  See Stegall, supra.  Furthermore, the examiner relied on the lack contemporaneous medical evidence, which is not by itself a basis to conclude that there is a lack of nexus between the current hypertension and service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  

Regarding the issue of service connection as secondary to the Veteran's service-connected PTSD, the VA examiner concluded that PTSD does not cause hypertension and there is no evidence that it aggravated hypertension, as there is nothing in the medical literature that PTSD aggravates hypertension beyond its natural progression/natural course in anyone.  The examiner noted that the Veteran's August 2005 VA treatment record noted that the Veteran was last seen in May 2005 and blood pressure was borderline at 139/73 and at that time he reported some dreams, but not as bad, and he was not diagnosed or treated for hypertension until January 2009.  The VA examiner further stated that PTSD is not among the risk factors for hypertension and does not cause or worsen hypertension per the medical literature. 

To the contrary, however, as noted in the August 2015 Court remand, VA has recognized that there is "limited or suggestive evidence of an association" between herbicide agent exposure and hypertension.  See 75 Fed.Reg. 81332, 81, 333 (December 27, 2010) (discussing the 2006 and 2008 National Academy of Sciences Agent Orange Updates).  Furthermore, other than citing a single instance in his August 2005 VA treatment record, no further rationale as to whether the Veteran' service connected PTSD aggravated his hypertension was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  Notably, May and August 2005 VA treatment records reflect an assessment of hypertension and that it is possibly stress-related.  

These deficiencies necessitate another remand of this matter.  See Stegall, supra.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, on remand, the AOJ should undertake appropriate action to obtain further medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-to resolve this claim.  In this regard, the AOJ should arrange to obtain an addendum opinion from the February 2016 VA examiner, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to obtaining further medical findings/opinions in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Central Texas Healthcare System, and that records dated through June 2016 are associated with the file; however, more recent records may exist.  Hence, the AOJ should undertake appropriate action to associate with VBMS and/or Virtual VA file(s) VA treatment records dated since June 2016.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.
Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Central Texas Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2016) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the February 2016 VA examiner for an addendum opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician (preferably, a cardiologist) based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 
All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's hypertension (a) had its onset during service, (b) was manifest to a compensable degree within the first post-service year; or (c) is otherwise medically related to active duty service (to include presumed herbicide agent exposure therein).

If hypertension is deemed not medically related to service, the physician must also offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's hypertension: (a) was caused OR (b) is aggravated (worsened beyond natural progression) by his service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In addressing the above, the physician must consider and discuss all pertinent medical and lay evidence, to include competent assertions as to the nature, onset and continuity of symptoms associated with hypertension, and the finding that VA has recognized that there is "limited or suggestive evidence of an association" between herbicide agent exposure and hypertension."  See 75 Fed.Reg. 81332, 81, 333 (December 27, 2010) (discussing the 2006 and 2008 National Academy of Sciences Agent Orange Updates).  

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.   If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for hypertension, to include as secondary to service-connected PTSD on appeal, in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA files(s) since the last adjudication) and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

